DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on August 26, 2022 were received and fully considered. Claim 1 was amended. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlager et al (US PG Pub. No. 2012/0089023 A1) (hereinafter “Schlager”).
With respect to claim 1, Schlager teaches an assembly for sampling exhaled air of a patient (abstract “monitoring physiological parameters such as CO.sub.2/O.sub.2 concentration in respiratory gases”), the assembly comprising: an endotracheal tube comprising a ventilation passageway defined by an inner wall of the endotracheal tube (endotracheal tube 60b in Figs. 6A-6C), the endotracheal tube having a proximal end to be connected to a connection hub and a distal end to be placed inside a patient oropharyngeal cavity (Fig. 2 shows endotracheal tube have a connection hub outside of patient and a distal end inside a patient oropharyngeal cavity); a sampling probe for sampling the exhaled air of the patient, the sampling probe comprising a proximal end, a distal end and a sampling conduit extending between the proximal and distal ends, (airway lumen functions as a sampling probe, in which exhaled air of the patient is sampled and returned back in the proximal direction of endotracheal tube; see Fig. 6); the sampling probe being mounted within the endotracheal tube with the distal end of the sampling probe being placed at or near the distal end of the endotracheal tube and configured to receive samples of the exhaled gas in the sampling conduit when the endotracheal tube is placed inside the patient oropharyngeal cavity (Fig. 6 shows various lumens within the endotracheal tube, part of which is placed near the distal end in order to receive respiratory gases flowing in both directions); the proximal end of the sampling probe configured to be connected to a fluid analyzer (connection to computer depicted in Fig. 2; par.0047 “a sensor 84c and wires 85c for transmitting a sensor measured value outside the endotracheal tube and patient”, of which it is understood that sensor measured values are transmitted, via wires 85c, to computer); the distal end of the sampling probe is arranged spaced apart from the inner wall of the endotracheal tube  (Figs. 5 and 6 show sampling probe spaced from the inner wall of endotracheal tube); and a heating element configured to heat at least a portion of the sampling conduit, the portion of the sampling conduit being, in use, inside the patient oropharyngeal cavity (heating member 63a, 64b, 63c is disposed inside the lumen of endotracheal tube; see Fig. 6; par.0039 “heating member warms a respiratory gas moving through the airway-lumen”; Note: it is understood that heating member warms inspiratory as well as expiratory gas as there is also a return channel 65b that curves back towards the proximal part of the endotracheal tube).
	Of note, it is inherent that Schlager’s sampling conduit has some diameter as depicted in Figs. 5 and 6. However, Schlager’s does not explicitly teach an internal diameter of the sampling conduit being equal to or less than 3 millimeters.
	Although Schlager does not explicitly teach an internal diameter of the sampling conduit being equal to or less than 3 millimeters, such a modification would have been obvious to person having ordinary skill in the art (“PHOSTA”) when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner also cites additional reference(s) at the end of the current office action demonstrating the known nature of utilizing endotracheal tubes with the recited diameter dimensions. 
	With respect to claim 2, Schlager does not explicitly teach the internal diameter of the sampling conduit is between 0.5 millimeters and 3 millimeters. However, such a modification would have been obvious to person having ordinary skill in the art (“PHOSTA”) when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner also cites additional reference(s) at the end of the current office action demonstrating the known nature of utilizing endotracheal tubes with the recited dimensions. 
	With respect to claim 3, Schlager does not explicitly teach the internal diameter of the sampling conduit is between 1 millimeters and 2 millimeters. However, such a modification would have been obvious to person having ordinary skill in the art (“PHOSTA”) when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner also cites additional reference(s) at the end of the current office action demonstrating the known nature of utilizing endotracheal tubes with the recited dimensions.
	With respect to claim 4, Schlager teaches a distal end of the sampling conduit is separated from the inner wall of the endotracheal tube by a separating piece attached to the sampling probe (understood that sampling conduit is physically separated from the inner wall of the endotracheal tube as depicted in Figs. 5-6).
	With respect to claim 6, Schlager teaches the sampling probe has a length, at least a portion of the length being arranged in contact with the inner wall of the endotracheal tube (see Figs. 5-6).
	With respect to claim 7, Schlager teaches the heating element is a resistor (par.0034 “wire coiled”; par.0037, 0041-42 “heating member 63c is coiled”; see also Figs. 3-6).
	With respect to claim 8, Schlager teaches the resistor is coiled resistor arranged around at least a portion of a length of the sampling conduit (par.0034, 0037, 0041-42 “heating member 63c is coiled”; see also Figs. 3-6).
	With respect to claim 9, Schlager teaches the coiled resistor has a first number of coils per length along a first portion of the length of the sampling conduit and a second number of coils per length along a second portion of the length of the sampling conduit, the first and second number of coils per length being different (par.0034, 0037, 0041-42 “heating member 63c is coiled”; see also Figs. 3-6).
	With respect to claim 10, Schlager teaches the sampling probe comprises an external thermal and electrical insulating layer covering the heating element (par.0043 “heating member located at the proximal end” is external; see also par.0041 “coils”).
	 With respect to claim 14, Schlager teaches a temperature sensor positioned to measure a temperature of at least a portion of the sampling probe (par.0044).
	With respect to claim 15, Schlager teaches a valve located in the sampling conduit, the valve being movable between an open position and a closed position (par.0043).	With respect to claim 16, Schlager does not explicitly teach the heating element is configured to heat the sampling probe to a temperature no greater than 50 degrees Celsius. Of note, it is inherent that Schlager’s heating element is configured to heat the sampling probe to some temperature. Although Schlager does not explicitly teach the heating element is configured to heat the sampling probe to a temperature no greater than 50 degrees Celsius, such a modification would have been prima facie obvious to PHOSITA when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 17, Schlager teaches the fluid analyzer to which the proximal end of the sampling probe is attached (connection to computer depicted in Fig. 2; par.0047 “a sensor 84c and wires 85c for transmitting a sensor measured value outside the endotracheal tube and patient”, of which it is understood that sensor measured values are transmitted, via wires 85c, to computer).
	With respect to claim 20, Schlager teaches the separating piece attached to the sampling probe is made of a flexible material (flexibility of material depicted in Figs. 5-6, which shows bending of sampling probe).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Bertram (US PG Pub. No. 2012/0234328 A1).
With respect to claim 5, Schlager teaches an assembly for sampling exhaled air of a patient, as established above.
However, Schlager does not teach the limitations recited in claim 5.
Bertram teaches the separating piece comprises a plurality of flaps that separate the distal end of the sampling conduit from the inner wall of the endotracheal tube (par.0050 “flaps 92”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Schlager to incorporate flaps in order to facilitate passage of the instrument, as evidence by Bertram (see par.0050). Furthermore, PHOSITA would have had predictable success combining Schlager and Bertram since both teachings pertain to the same narrow field endeavor, i.e. endotracheal tubes.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlager in view of Maguire et al. (US PG Pub. No. 2011/0265798 A1).

Maguire was applied in the previous office action.
With respect to claims 12 and 13, Schlager teaches an assembly for sampling exhaled air of a patient, as established above.
However, Schlager does not teach the limitations recited in claims 12 and 13.
	Regarding claim 12, Maguire teaches an inner wall of the sampling conduit is made of a material having a coefficient of friction equal to or less than 0.35 (par.0025).
	Regarding claim 13, Maguire teaches the inner wall of the sampling probe is made of a material selected from the group consisting of: Polyether ether ketone, modified Polyether ether ketone, Polyethylene terephthalate, Polytetrafluoroethylene and Polyphenylene sulfide (par.0025).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Schlager to utilize material selected from the group consisting of Polyether ether ketone, modified Polyether ether ketone, Polyethylene terephthalate, Polytetrafluoroethylene and Polyphenylene sulfide for the inner wall as this would be a simple substitution and such materials are known to be suitable for use in tracheal tubes, as evidence by Maguire (par.0025). Examiner notes that these materials would inherently have a coefficient of friction equal to or less than 0.35, as disclosed in the instant specification (see published specification, par.35). Examiner also cites additional references that set forth the known nature of utilizing material with lower coefficient of friction in tubes of prior endotracheal systems (see prior art of record section below).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2013/0276791, see par.0016
US PG Pub. No. 2005/0139220, see par.0112, 0117

Response to Arguments
Applicant’s arguments filed with respect to the non-prior art rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see prior art section above for more detail/citations.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PUYA AGAHI/Primary Examiner, Art Unit 3791